Title: From Thomas Jefferson to James Madison, 10 May 1798
From: Jefferson, Thomas
To: Madison, James


          
            May 10. 98.
          
           I wrote you last on the 3d. inst. since which yours of Apr. 29. is recieved. a day or two after I arrived here J. Bringhurst called on me. since that moment I have never seen him nor heard of him. he cannot therefore be here. but I have put your letter & draught into the hands of mr Barnes, & desired him to get Bohemian glass from Donath. I will myself look to the locks & hinges. but both articles would have been better with further explanation.‘brass locks.’ do you mean mortiselocks, or locks cased in brass and to be screwed on the outside of the door. the former are generally preferred, but require a thick door. ‘brass spiral hinges.’ I do not know what these are, by that name; but perhaps the shop-keepers can tell me. if you mean the dove-tail rising hinge, which raises the door as it opens, I can assure you from my own experience as well as that of others that they do not answer. the weight of the door raised by the dovetail joint wears it out very soon, and often (if  there happens any little obstruction) bursts off the axis. the hinges now universally used are 5 inch butt hinges screwed on the edge of the door with stout screws. they shew only the joint which is of polished iron. mortise brass hinges are still somewhat in use. they shew only their joint as I shall probably be here till you can send an answer to this, if you do it by return of post, I will defer getting the locks & hinges, in hopes of further explanation.
          No bill has past since my last. the alien bill now before the Senate you will see in Bache. I shall make no comment on it. the first clause was debated through the whole of Tuesday. to judge from that we cannot expect above 5 or 6. votes against it. we suppose the lower house will throw it out & proceed on that which they have prepared. the bill for the provisional army is under debate. it will probably pass or be rejected by a very minute majority. if our members were here it would be rejected with ease. the tax on lands, slaves & houses is proceeding. the questions on that will only be of modification. the event of the N. York elections is not yet absolutely known, but it is still believed we have gained 2. more republicans to Congress. Burr was here a day or two ago. he says they have got a decided majority of whigs in their state H. of R. he thinks that Connecticut has chosen one whig, a mr Granger, and calculates much on the effect of his election. an election here of town-officers for Southwark, where it was said the people had entirely gone over to the tory side, shewed them unmoved. the whig ticket was carried by 10. to 1. the informations are so different as to the effect of the late dispatches on the people here that one does not know what to conclude: but I am of opinion they are little moved. some of the young men who addressed the President on Monday, mounted the Black (or English) cockade. the next day numbers of the people appeared with the tricoloured (or French) cockade: yesterday, being the fast day, the black cockade again appeared. on which the tricolor also shewed itself. a fray ensued, the light horse were called in, & the city was so filled with confusion from about 6. to 10. oclock last night that it was dangerous going out. I write in the morning & therefore know nothing of the particulars as yet. but as I do not send my letter to the post office till night, I shall probably be able by that time to add some details; it is also possible some question may be taken which may indicate the fate of the provisional army. there is a report, which comes from Baltimore, of peace between France & England on terms entirely dictated by the former. but we do not hear how it comes, nor pay the least attention to it.
          P.M. by the proceedings in Senate to-day, I conclude the alien bill will pass 17 to 6. the Provisional army has been under debate in the  lower house. a motion was made to strike out the first section, professedly for the purpose of trying the fate of the bill. the motion was lost by 44. to 47. had all the members in town been present, and the question in the house instead of the committee, the vote would have been 45. against the bill & 46. for it.—no further particulars about the riot appear.—Barnes has recieved for you from Moylan 158.33 D which he will place to your credit in account. the ironmongers to whom I have been since writing in the morning know nothing of spiral hinges.
        